DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspects of the subject disclosure” (line 1), “may”, “for example” (line 1) and “other embodiments are disclosure” in last line which can be implied.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). 
Claim 5 recites, “adding, to known data, an artificially-developed expectation of spatial correlations that includes the PIM response”. 
Regarding claim 5, the specification states: 
At 840 b, the method can include providing the first data to an artificial intelligence (AI) model. For example, the system 162 a can, in a manner similar to that described elsewhere herein, perform one or more operations that include providing the first data to an artificial intelligence (AI) model (see, ¶0432 of the originally filed specification). 
	However, the originally filed specification including the above-identified portion does not disclose, “adding, to known data, an artificially-developed expectation of spatial correlations that includes the PIM response”, as recited in claim 5
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 10 recites, “wherein the aggregation of modular antenna arrays is further operated in single-user (Su)-MMO mode”. Claim 1 recites, “wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode” (lines 6-8). The “Su-MIMO mode” recited in claim 10 is not a part of the “Mu-MIMO mode” recited in claim 1, rather is exclusive to the “Mu-MIMO mode”, so claim 10 fails to further limit the subject matter of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9, 11-14 and 16-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of copending Application No. 17/376,721 (hereinafter, “Tsui’721”) in view of Tsui’078 et al (US Publication No. 2019/0007078) and further in view of Kakishima et al (US Publication No. 2017/0099092). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the copending Application No. 17/376,721 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Tsui’721 teaches, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system operatively coupled to an aggregation of modular antenna arrays and including a processor, facilitate performance of operations, the operations [see, claim 1, lines 1-3] comprising: 
wherein each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [see, claim 1, lines 5-9];  
receiving, in an uplink (UL), a response associated with a source [see, claim 1, lines 4-5]; 
determining adjustments for particular antenna elements of the multiple sets of antenna elements based on the response [see, claim 1, lines 10-11]; and 
causing the particular antenna elements to be operated based on the adjustments when facilitating the parallel transmissions for the plurality of UEs [see, claim 1, lines 8-9 and 14].  
Tsui’721 does not explicitly teach (see, emphasis), performing a beam sweep in a downlink (DL) using the aggregation of modular antenna arrays,
after the performing the beam sweep, receiving, in an uplink (UL), a passive intermodulation (PIM) response associated with a PIM source.
However, Tsui’078 teaches, receiving, in an uplink (UL), a passive intermodulation (PIM) response associated with a PIM source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/receiving passive intermodulation caused by nonlinearities (i.e., PIM response associated with a PIM source); note that the passive intermodulation is reflected (in an uplink direction) to the downlink band transmitted from the transmitter component 202], determining adjustments for an antenna based on the PIM response [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detected/obtained information of the intermodulation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’721 with the teachings of Tsui’078 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Tsui’721 in view of Tsui’078 does not explicitly teach (see, emphasis), performing a beam sweep in a downlink (DL) using the aggregation of modular antenna arrays, after the performing the beam sweep, receiving, in an uplink (UL).
However, Kakishima teaches, performing a beam sweep in a downlink (DL) using the aggregation of modular antenna arrays, after the performing the beam sweep [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage], receiving, in an uplink (UL) [¶0041-0042, the base station receives feedback information from the UE at the respective stages].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’721 in view of Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].

Regarding claim 2, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Kakishima further teaches, the performing the beam sweep comprises performing the beam sweep in orthogonal beam directions [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage].  

Regarding claim 3, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein the determining the adjustments comprises identifying a direction or location of the PIM source based on the PIM response [see, claim 3].  

Regarding claim 4, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein the causing the particular antenna elements to be operated based on the adjustments enables the parallel transmissions to avoid the PIM source, thereby reducing or eliminating undesired reflections of the parallel transmissions from the PIM source [see, claim 1, lines 10-14, claims 7 and 14].  

Regarding claim 5, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein the adjustments include calculations for one or more null patterns towards the PIM source, thereby increasing uplink (UL) coverage, wherein, for a particular UE of the plurality of UEs, the determining the adjustments involves adding, to known data, an artificially-developed expectation of spatial correlations that includes the PIM response [see, claim 8].  

Regarding claim 7, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein the operations further comprise obtaining measurements relating to the response, and wherein the determining the adjustments is based on the measurements relating to the response [see, claim 1].  

Regarding claim 8, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein communications between the aggregation of modular antenna arrays and each UE of the plurality of UEs are in frequency division duplex (FDD) [see, claim 9].  

Regarding claim 9, Tsui’721 in view of Tsui’078 and Kakishima teaches, all the limitations of claim 1 as set forth above, and Tsui’721 further teaches, wherein communications between the aggregation of modular antenna arrays and each UE of the plurality of UEs are in time division duplex (TDD) [see, claim 10].  

Regarding claim 11, Tsui’721 teaches, a device, comprising: 
a processing system including a processor, wherein the processing system is communicatively coupled with a plurality of coherent modular antenna panels, wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [see, claim 11, lines 1-8]; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [see, claim 11, lines 9-10], the operations comprising: 
detecting, in an uplink (UL), a response corresponding to a source [see, claim 11, lines 11-13]; 
determining measurement data based on the response [see, claim 11, lines 11-13]; and 
operating particular antenna elements of the multiple groups of antenna elements based on the measurement data when facilitating the parallel transmissions for the plurality of UEs [see, claim 11, lines 14-15].  
Tsui’721 does not explicitly teach (see, emphasis), causing the plurality of modular antenna panels to conduct, in a downlink (DL), a beam sweep in orthogonal directions,
detecting, in an uplink (UL), a passive intermodulation (PIM) response corresponding to a PIM source.
However, Tsui’078 teaches, detecting, in an uplink (UL), a passive intermodulation (PIM) response corresponding to a PIM source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/receiving passive intermodulation caused by nonlinearities (i.e., PIM response associated with a PIM source); note that the passive intermodulation is reflected (in an uplink direction) to the downlink band transmitted from the transmitter component 202].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’721 with the teachings of Tsui’078 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Tsui’721 in view of Tsui’078 does not explicitly teach (see, emphasis), causing the plurality of modular antenna panels to conduct, in a downlink (DL), a beam sweep in orthogonal directions.
However, Kakishima teaches, causing the plurality of modular antenna panels to conduct, in a downlink (DL), a beam sweep in orthogonal directions [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’721 in view of Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 16, Tsui’078 teaches, a method, comprising: 
wherein each modular antenna array of the combination of coherent modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the combination of coherent modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [see, claim 16, lines 4-8]; 
obtaining, by the processing system via the multiple sets of antenna elements, a signal in an uplink (UL), wherein the signal includes components associated with a response; 
identifying, by the processing system, adjustments for select antenna elements of the multiple sets of antenna elements based on the signal [see, claim 16, lines 8-11]; and 
causing, by the processing system, the select antenna elements to be operated based on the adjustments when facilitating the parallel transmissions for the plurality of UEs, wherein the causing enables at least a portion of the parallel transmissions to avoid a source, thereby reducing or eliminating undesired reflections of the parallel transmissions from the source [see, claim 16, lines 11-13].  
Tsui’721 does not explicitly teach (see, emphasis), performing a beam sweep in a downlink (DL) using a combination of modular antenna arrays,
obtaining a signal in an uplink (UL) responsive to the performing the beam sweep, wherein the signal includes components associated with a passive intermodulation (PIM) source.
However, Tsui’078 teaches, obtaining a signal in an uplink (UL) responsive to the performing the beam sweep, wherein the signal includes components associated with a passive intermodulation (PIM) source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/receiving passive intermodulation caused by nonlinearities (i.e., PIM response associated with a PIM source); note that the passive intermodulation is reflected (in an uplink direction) to the downlink band transmitted from the transmitter component 202].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’721 with the teachings of Tsui’078 since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Tsui’721 in view of Tsui’078 does not explicitly teach (see, emphasis), performing a beam sweep in a downlink (DL) using a combination of modular antenna arrays.
However, Kakishima teaches, performing, by a processing system including a processor, a beam sweep in a downlink (DL) using a combination of modular antenna arrays [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’721 in view of Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 3.
 
Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-4, 7-9, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui’078 et al (US Publication No. 2019/0007078) in view of Kakishima et al (US Publication No. 2017/0099092) and further in view of Mungara et al (US Publication No. 2022/0321179).

Regarding claim 1, Tsui’078 teaches, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system [FIG. 3; ¶0050-0051, memory 314 storing instructions that when executed by a processor 212, to perform operations] operatively coupled to an antenna and including a processor, facilitate performance of operations, the operations [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna] comprising: 
receiving, in an uplink (UL), a passive intermodulation (PIM) response associated with a PIM source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/receiving passive intermodulation caused by nonlinearities (i.e., PIM response associated with a PIM source); note that the passive intermodulation is reflected (in an uplink direction) to the downlink band transmitted from the transmitter component 202]; 
determining adjustments for an antenna based on the PIM response [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detected/obtained information of the intermodulation]; and 
causing the particular antenna element to be operated based on the adjustments [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly].
Although Tsui’078 teaches, “receiving, in an uplink (UL), a passive intermodulation (PIM) response associated with a PIM source”, “determining adjustments for an antenna based on the PIM response”, and “causing the particular antenna element to be operated based on the adjustments”, Tsui’078 does not explicitly teach (see, emphasis), 
processing system operatively coupled to an aggregation of modular antenna arrays,
performing a beam sweep in a downlink (DL) using the aggregation of modular antenna arrays,
wherein each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs); 
after the performing the beam sweep, receiving, in an uplink (UL), a response;
determining adjustments for particular antenna elements of the multiple sets of antenna elements, 
causing the particular antenna elements to be operated ... when facilitating the parallel transmissions for the plurality of UEs.
However, Kakishima teaches, processing system operatively coupled to an aggregation of modular antenna arrays [¶0026-0031 and 0041, note that every base station has a processing system and it is implied that the processing system is coupled to the aggregation of antenna ports of FIG. 3], 
performing a beam sweep in a downlink (DL) using an aggregation of modular antenna arrays, and after the performing the beam sweep [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage], receiving, in an uplink (UL), a response [¶0041-0042, the base station receives feedback information from the UE at the respective stages], 
each modular antenna array of the aggregation of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode [FIG. 3; ¶0026, each antenna port of the aggregation of antenna ports comprises multiple antenna elements, resulting in multiple set of antenna elements, and the aggregation of the antenna ports is operated in Mu-MIMO mode],
determining adjustments for particular antenna elements of the multiple sets of antenna elements based on a response [FIG. 3; ¶0031 and 0041-0045, determining directional beams (or transmitting precoded CSI-RSs) (note that it requires selecting or adjusting particular antenna elements of the set of antenna elements of FIG. 3 of Kakishima) based on the obtained feedback information], 
causing the particular antenna elements to be operated [FIG. 3; ¶0031 and 0041-0045, [FIG. 3; ¶0031 and 0041-0045, determining directional beams (or transmitting precoded CSI-RSs) (note that it requires selecting or adjusting particular antenna elements of the set of antenna elements of FIG. 3 of Kakishima) based on the obtained feedback information, which implies the particular antenna elements is operated].	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].
Further, Tsui’078 in view of Kakishima does not explicitly teach (see, emphasis), multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), and
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs.
However, Mungara teaches,
wherein the aggregation of modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Kakishima is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs], 
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs [FIG. 2 and 10; ¶0003, 0006 and 0014, causing at least one of the antenna element of the distributed massive MIMO architecture to be operated when the MIMO mode is operated that the parallel transmissions through APs are facilitated for a plurality of UEs; note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 in view of Kakishima to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].

Regarding claim 2, Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 as set forth above. 
Although Tsui’078 does not explicitly teach (see, emphasis), performing the beam sweep in orthogonal beam directions, Kakishima further teaches, performing the beam sweep in orthogonal beam directions [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].

Regarding claim 3, Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 as set forth above, and Tsui’078 further teaches, identifying a direction or location of the PIM source based on the PIM response [¶0028, 0048 and 0055, the passive intermodulation detection system diagnoses the type of intermodulation and location of the non-linearity that is the source of the passive intermodulation].  

Regarding claim 4, Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 and particularly, “parallel transmissions” as set forth above. Tsui’078 further teaches, wherein the causing the particular antenna element to be operated based on the adjustments enables the transmissions to avoid the PIM source, thereby reducing or eliminating undesired reflections of the transmissions from the PIM source [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions (i.e., causing of adjustments) causes at least one antenna to be operated accordingly such that the transmissions are performed while subtracting/cancelling the intermodulation/interference reflected from the PIM source].

Regarding claim 7, Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 as set forth above, and Tsui’078 further teaches, obtaining measurements relating to the PIM response [FIGS. 2-3; ¶0046 and 0052-0054, note that the passive intermodulation for being detected/measured is an uplink interference signal reflected from (i.e., related to) the PIM source], and wherein the determining the adjustments is based on the measurements relating to the PIM response [FIGS. 2-3; ¶0046-0049 and 0052-0054, note that the modifying and processing of the transmission (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) is based on the detected/measured uplink interference signal reflected from the PIM source].  

Regarding claim 8, although Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 and particularly, "the aggregation of modular antenna arrays” and “the plurality of UEs" as set forth above, Tsui’078 in view of Kakishima and the embodiment with reference to FIG. 2 of Mungara does not explicitly teach (see, emphasis), frequency division duplex (FDD).
However, FIG. 1 of Mungara further teaches, frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) [¶0003, multi-user MIMO relying on FDD operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’078 in view of Kakishima and the embodiment with reference to FIG. 2 of Mungara with the embodiment with reference to FIG. 1 of Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 9, Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 and particularly, "the aggregation of modular antenna arrays” and “the plurality of UEs" as set forth above, and Tsui’078 further teaches, time division duplex (TDD) [¶0003, massive MIMO operating in TDD].

Regarding claim 11, Tsui’078 teaches, a device [FIGS. 2-3; ¶0046 and 0051, passive intermodulation cancellation module system], comprising: 
a processing system including a processor [FIGS. 2-3; ¶0046 and 0050-0051, a processor 212], wherein the processing system is communicatively coupled with an antenna [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna],; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [FIG. 3; ¶0050-0051, memory 314 storing instructions that when executed by the processor 212, to perform operations], the operations comprising: 
detecting, in an uplink (UL), a passive intermodulation (PIM) response corresponding to a PIM source [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects passive intermodulation caused by nonlinearities (to determine that an intermodulation product from the transmission signal is present ) at or external to a cell site; further see, passive intermodulation source 100 of FIG. 1); note that the passive intermodulation (PIM) source 100 reflects signals transmitted from the transmitter component 202 (see, ¶0046 and 0052)];  
determining measurement data based on the PIM response [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects passive intermodulation caused by nonlinearities (to determine that an intermodulation product from the transmission signal is present) based on the PIM response]; and 
operating particular antenna element [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly].  
Although Tsui’078 teaches, “detecting, in an uplink (UL), a passive intermodulation (PIM) response corresponding to a PIM source” and “operating particular antenna element”, Tsui’078 does not explicitly teach (see, emphasis), 
the processing system is communicatively coupled with a plurality of coherent modular antenna panels,
wherein each modular antenna panel of the plurality of coherent modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements, and wherein the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) in which parallel transmissions are facilitated for a plurality of user equipment (UEs),
causing the plurality of coherent modular antenna panels to conduct, in a downlink (DL), a beam sweep in orthogonal directions,
operating particular antenna elements of the multiple groups of antenna elements based on the measurement data when facilitating the parallel transmissions for the plurality of UEs.
However, Kakishima teaches,
processing system is communicatively coupled with a plurality of modular antenna panels [¶0026-0031 and 0041, note that every base station has a processing system and it is implied that the processing system is coupled to the aggregation of antenna ports of FIG. 3],
 wherein each modular antenna panel of the plurality of modular antenna panels comprises a group of antenna elements, resulting in multiple groups of antenna elements, wherein the plurality of modular antenna panels is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) [FIG. 3; ¶0026, each antenna port of the aggregation of antenna ports comprises multiple antenna elements, resulting in multiple set of antenna elements, and the aggregation of the antenna ports is operated in Mu-MIMO mode],
causing the plurality of modular antenna panels to conduct, in a downlink (DL), a beam sweep in orthogonal directions [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].
Further, Tsui’078 in view of Kakishima does not explicitly teach (see, emphasis), coherent modular antenna panels, the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), and
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs.
However, Mungara teaches,
coherent modular antenna panels, the plurality of coherent modular antenna panels is operated in frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., coherent modular antenna panels is operated in MU-MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Kakishima is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs; further note that the antenna(s) of each AP are operated in a coherent manner since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels], 
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs [FIG. 2 and 10; ¶0003, 0006 and 0014, causing at least one of the antenna element of the distributed massive MIMO architecture to be operated when the MIMO mode is operated that the parallel transmissions through APs are facilitated for a plurality of UEs; note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
operating particular antenna elements of the multiple groups of antenna elements based on the measurement data when facilitating the parallel transmissions for the plurality of UEs [FIG. 2 and 10; ¶0003, 0006 and 0014, operating at least one of the antenna element of the distributed massive MIMO architecture to be operated when the MIMO mode is operated that the parallel transmissions through APs are facilitated for a plurality of UEs; note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 in view of Kakishima to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].
Further, Tsui’078 in view of Kakishima and the embodiment with reference to FIG. 2 of Mungara does not explicitly teach (see, emphasis), frequency division duplex (FDD).
However, FIG. 1 of Mungara further teaches, frequency division duplex (FDD) multi-user (Mu)-multiple-input-multiple-output (MIMO) [¶0003, multi-user MIMO relying on FDD operation].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’078 in view of Kakishima and the embodiment with reference to FIG. 2 of Mungara with the embodiment with reference to FIG. 1 of Mungara since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 16, Tsui’078 teaches, a method, comprising: 
obtaining, by the processing system via the antenna [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna], a signal in an uplink (UL) [FIGS. 2-3; ¶0046 and 0052-0054, (passive intermodulation cancelation module 200) detects/obtains passive intermodulation caused by nonlinearities (i.e., signal in an uplink) PIM response associated with a PIM source)], wherein the signal includes components associated with a passive intermodulation (PIM) source [FIGS. 2-3; ¶0046 and 0052-0054, note that the passive intermodulation (i.e., signal) is reflected from the PIM source]; 
identifying, by the processing system [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna], adjustments for select antenna element based on the signal [FIGS. 2-3; ¶0048-0049 and 0055-0057, (analysis component 206 ranks the interference products) and modifies and process transmissions (i.e., adjustment for an antenna; note that the modification and the processing of the transmissions causes adjustments for at least one antenna) to mitigate the intermodulation product via the signal modification component 306 based on the detected/obtained passive intermodulation (i.e., signal)]; and 
causing, by the processing system [FIGS. 2-3; ¶0046 and 0050-0051, the processor 212 coupled to a transmitter component 202 and a receiver component 204; note that the transmitter component 202 and the receiver component 204 each have at least one antenna], the select antenna elements to be operated based on the adjustments [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions causes at least one antenna to be operated accordingly], wherein the causing enables at least a portion of the transmission to avoid the PIM source, thereby reducing or eliminating undesired reflections of the transmission from the PIM source [FIGS. 2-3; ¶0048-0049 and 0055-0057, note that the modifying and processing of the transmissions (i.e., causing of adjustments) causes at least one antenna to be operated accordingly such that the transmissions are performed while subtracting/cancelling the intermodulation/interference reflected from the PIM source].  
Although Tsui’078 teaches, “obtaining, by the processing system via the antenna, a signal in an uplink (UL)” and “identifying, by the processing system, adjustments for select antenna element based on the signal; and causing, by the processing system, the select antenna element to be operated based on the adjustments” as set forth above, Tsui’078 does not explicitly teach (see, emphasis), 
performing, by a processing system including a processor, a beam sweep in a downlink (DL) using a combination of coherent modular antenna arrays, wherein each modular antenna array of the combination of coherent modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the combination of coherent modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), multiple sets of antenna elements, 
obtaining via the antenna multiple sets of antenna elements, a signal in an uplink (UL) responsive to the performing the beam sweep,
causing the select antenna elements to be operated based on the adjustments when facilitating the parallel transmissions for the plurality of UEs, the parallel transmissions.
However, Kakishima teaches, 
performing, by a processing system including a processor arrays [¶0026-0031 and 0041, note that every base station has a processing system], a beam sweep in a downlink (DL) using a combination of modular antenna arrays [¶0026-0031 and 0041, (transmission and reception unit) transmits reference signals (using the antenna ports including multiple antenna elements) in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage], wherein each modular antenna array of the combination of modular antenna arrays comprises a set of antenna elements, resulting in multiple sets of antenna elements, and wherein the combination of modular antenna arrays is operated in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode [FIG. 3; ¶0026, each antenna port of the aggregation of antenna ports comprises multiple antenna elements, resulting in multiple set of antenna elements, and the aggregation of the antenna ports is operated in Mu-MIMO mode],
obtaining via the antenna multiple sets of antenna elements, a signal in an uplink (UL) [¶0041-0042, the base station receives feedback information from the UE at the respective stages (using the antenna ports including multiple antenna elements)] responsive to the performing the beam sweep [¶0026-0031 and 0041-0042, responsive  (transmission and reception unit) transmitting reference signals in directional beam arranged along one of the horizontal and vertical directions or one of the two orthogonal directions at a first stage and transmit the reference signals in directional beams arranged along the other direction at a second stage],
causing the select antenna elements to be operated based on the adjustments [FIG. 3; ¶0031 and 0041-0045, [FIG. 3; ¶0031 and 0041-0045, determining directional beams (or transmitting precoded CSI-RSs) (note that it requires selecting or adjusting particular antenna elements of the set of antenna elements of FIG. 3 of Kakishima) based on the obtained feedback information, which implies the particular antenna elements is operated].	 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 to implement the above-mentioned features, as taught by Kakishima in order to implement efficient beam forming in 3D MIMO system [¶0006 of Kakishima].
Further, Tsui’078 in view of Kakishima does not explicitly teach (see, emphasis), “coherent” modular antenna arrays, multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs), and
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs.
However, Mungara teaches,
“coherent” modular antenna arrays, wherein the aggregation of coherent modular antenna arrays is operated in multi-user (Mu)-multiple-input- multiple-output (MIMO) mode in which parallel transmissions are facilitated for a plurality of user equipment (UEs) [FIG. 2 and 10; ¶0003, 0006 and 0014, the distributed massive MIMO architecture (i.e., aggregation of modular antenna arrays) is operated in MIMO mode in which parallel transmissions through APs are facilitated for a plurality of UEs; further note that the MIMO architecture of Kakishima is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs; further note that the antenna(s) of each AP are operated in a coherent manner since each AP (i.e., modular antenna panel) performs precoding to construct or destructive interference among signals or it is implied that at least precoding is based on coherent characteristics of antenna panels], 
causing the antenna element to be operated ... when facilitating the parallel transmissions for the plurality of UEs [FIG. 2 and 10; ¶0003, 0006 and 0014, causing at least one of the antenna element of the distributed massive MIMO architecture to be operated when the MIMO mode is operated that the parallel transmissions through APs are facilitated for a plurality of UEs; note that the MIMO architecture of Mungara is for broadcast or multicast transmission (i.e., parallel transmission) to multiple UEs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 in view of Kakishima to implement the above-mentioned features, as taught by Mungara in order to provide large improvements in throughput and radiated energy efficiency [¶0003 of Mungara].

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui’078 et al (US Publication No. 2019/0007078) in view of Kakishima et al (US Publication No. 2017/0099092) and further in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Jaurigue et al (US Publication No. 2022/0166454).

Regarding claim 10, although Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 1 and particularly, "the aggregation of modular antenna arrays" as set forth above, Tsui’078 in view of Kakishima and Mungara does not explicitly teach (see, emphasis), single-user (Su)-MIMO mode.  
	However, Jaurigue teaches, antenna arrays are operated in single-user (Su)-MIMO mode [¶0052, antenna arrays configured as single user MIMO].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Tsui’078 in view of Kakishima and Mungara with Jaurigue since such a modification would have involved the mere application of a known technique Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19. to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui’078 et al (US Publication No. 2019/0007078) in view of Kakishima et al (US Publication No. 2017/0099092) and further in view of Mungara et al (US Publication No. 2022/0321179) and further in view of Shen et al (US Patent No. 6,118,767).

Regarding claim 14, although Tsui’078 in view of Kakishima and Mungara teaches, all the limitations of claim 11 and particularly, "the operating the particular antenna elements" as set forth above, Tsui’078 in view of Kakishima and Mungara does not explicitly teach (see, emphasis), applying one or more null patterns towards the PIM source, thereby increasing uplink (UL) coverage.  
However, Shen teaches, applying one or more null patterns towards the PIM source, thereby increasing uplink (UL) coverage [FIG. 3; column 10, lines 49-65, creating a null in the antenna pattern that is steered to the direction of the interference source, which results in reducing interference to increase UL coverage].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Tsui’078 in view of Kakishima and Mungara to implement the above-mentioned features, as taught by Shen in order to reject/reduce the interference [column 10, lines 49-65 of Shen]

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 14.

Allowable Subject Matter
Claims 6 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Olsson et al (US Publication No. 2016/0380707) [FIGS. 8-9]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                         


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469